Case: 18-41117      Document: 00515168455         Page: 1    Date Filed: 10/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit
                                    No. 18-41117                           FILED
                                  Summary Calendar                   October 22, 2019
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARIA NAVARRETE-DE GRUBICH,

                                                 Defendant-Appellant


                    Appeals from the United States District Court
                         for the Southern District of Texas
                              USDC No. 7:18-CR-974-1


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Maria Navarrete-De Grubich appeals the sentence for her conviction of
conspiracy     to    harbor    unlawful      aliens,    in   violation       of      8      U.S.C.
§ 1324(a)(1)(A)(iii), (a)(1)(A)(v)(I), & (a)(1)(B)(i). She argues that there was
insufficient evidence for the district court’s imposition of three guidelines
enhancements: (1) harboring 100 or more undocumented aliens based on
ledgers found in a stash house under U.S.S.G. § 2L1.1(b)(2); (2) harboring an


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-41117    Document: 00515168455     Page: 2   Date Filed: 10/22/2019


                                 No. 18-41117

unaccompanied minor under § 2L1.1(b)(4); and (3) the intentional or reckless
creation of a substantial risk of death or serious bodily injury under
§ 2L1.1(b)(6).
      We review a district court’s interpretation and application of the
Guidelines de novo and its factual findings for clear error. United States v.
Torres-Hernandez, 843 F.3d 203, 207 (5th Cir. 2016).          Relevant conduct
findings under U.S.S.G. § 1B1.3 are subject to clear error review. See United
States v. Williams, 610 F.3d 271, 292 (5th Cir. 2010). There is no clear error if
the sentencing court’s finding is plausible in light of the record as a whole.
United States v. Zuniga, 720 F.3d 587, 590 (5th Cir. 2013).
      For the purposes of these three enhancements, Navarrete-De Grubich
has not specifically argued that the relevant information in the presentence
report (PSR) was unreliable, and she did not present any rebuttal evidence.
See Zuniga, 720 F.3d at 591. At any rate, the district court did not clearly err
in basing the enhancement for harboring 100 or more aliens on the discovery
of the ledgers in the first stash house, as discussed in the adopted PSR. See
id.; United States v. Angeles-Mendoza, 407 F.3d 742, 750 n.14 (5th Cir. 2005).
Likewise, the district court did not clearly err in basing the enhancement for
the harboring of an unaccompanied minor on the unrebutted findings in the
adopted PSR. See Zuniga, 720 F.3d at 591. Finally, the district court did not
err in imposing the reckless endangerment enhancement in light of the
unrebutted findings in the adopted PSR that some of the undocumented aliens
were transported in a locked refrigerator trailer in January 2018. See United
States v. Ruiz-Hernandez, 890 F.3d 202, 212 (5th Cir.), cert. denied, 139 S. Ct.
278 (2018); United States v. Torres, 601 F.3d 303, 305 (5th Cir. 2010); see also,
e.g., United States v. Garza, 587 F.3d 304, 310-11 (5th Cir. 2009).
      AFFIRMED.



                                       2